                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:20-cv-477-BO

KAHLEIGHIA N. ROGERS , et al.,                   )
                                                 )
               Plaintiffs,                       )
V.                                               )                   ORDER
                               )
CUMBERLAND COUNTY              )
DEPARTMENT OF SOCIAL SERVICES, )
et al. ,                       )
                               )
         Defendants.           )
- - - - - - - - -- --                 -    --     )


       This matter is before the Court on plaintiffs motion for release for false imprisonment.

Plaintiffs allege that, after they took their two minor children from the custody of the Department

of Social Services, they were arrested and wrongfully charged with felony kidnapping and

conspiracy. A lawful arrest by police cannot form the basis for a false imprisonment claim. See

Trull v. Smolka, 411 F. App ' x 651 , 659 (4th Cir. 2011) (citation omitted). Plaintiffs allege that

they were wrongfully imprisoned by the police in Hamett County, but they do not show that the

police had no probable cause to arrest them. Furthermore, this Court lacks jurisdiction to release

plaintiffs, sentence plaintiffs, or modify or dismiss the charges against them, and plaintiffs should

seek this relief in the court in which the charges were brought. For the foregoing reasons, the Court

DENIES plaintiffs ' motion to release for false imprisonment.



       SO ORDERED, this          '1       day of May , 2021.



                                               T~&~
                                                  TERRENCE W. BOYLE
                                                  UNITED STATES DISTRIC~
